Exhibit 10.6
 
 
NOVUME SOLUTIONS, INC.
NON-QUALIFIED STOCK OPTION GRANT AGREEMENT
 
THIS AGREEMENT (“Agreement”), is dated this 27th day of September, 2017, and
effective as of August 28, 2017, between Novume Solutions, Inc., a Delaware
corporation (the “Company”), and Steve Ellis (the “Grantee”). 
 
WITNESSETH:
 
WHEREAS, the Grantee is a former non-employee director of Brekford Traffic
Safety, Inc., a Delaware corporation (“Brekford”), which became a wholly-owned
subsidiary of the Company pursuant to the consummation of a merger transaction
(the “Merger”) that closed on August 28, 2017;
 
WHEREAS, on August 11, 2016 (the “Original Grant Date”), Grantee received a
grant of options (the “Brekford Options”) to purchase up to 75,000 shares of the
common stock, par value $0.0001 per share, of Brekford, under Brekford’s 2008
Stock Incentive Plan (“Brekford Plan”), pursuant to the terms of the agreement
attached as Exhibit A hereto (the “Original Grant Agreement”) and the terms of
the Brekford Plan;
 
WHEREAS, upon consummation of the Merger, the Brekford Options were fully vested
and they were automatically converted into options to purchase up to 5,000
shares of the common stock, par value $0.0001 per share, of the Company (“Common
Stock”), upon the closing of the Merger in accordance with the terms of the
merger agreement;
 
WHEREAS, upon consummation of the Merger, Grantee ceased to provide services to
Brekford;
 
NOW, THEREFORE, in consideration of the various covenants and agreements
contained herein, and intending to be legally bound hereby, the parties hereto
agree as follows:
 
1. Grant of Option. The Company hereby grants to the Grantee fully-vested
options (the “Options”) to purchase all or part of an aggregate of 5,000 shares
of Common Stock (the “Shares”), subject to the requirements set forth in this
Agreement. The Option is a Non-Qualified Stock Option and is not intended to
qualify as an “incentive stock option” as that term is used in Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).
 
2. Exercise Price. The per share purchase price of the Shares issuable upon
exercise of the Options shall be $1.80 (the “Exercise Price”), being the product
of the original exercise price of $0.12 under the Brekford Option and fifteen,
as required by the terms of the merger agreement.
 
3. Term. The date on which the term of the Options would have expired in
accordance with the Original Grant Agreement and the Brekford Plan is September
27, 2017, being 30 days after the date on which the Grantee ceased to provide
services to Brekford; however, for no additional consideration, the parties
hereto have agreed to extend the term until December 31, 2017.
 
4. Exercise.
 
 (a) Subject to the terms and conditions of this Agreement, the Options may be
exercised by written notice delivered to the Company or its designated
representative in the manner and at the address for notices set forth in Section
9 hereof. Such notice shall state that the Options are being exercised thereby
and shall specify the number of Shares for which the Options are being
exercised. The notice shall be signed by the person or persons exercising the
Options and shall be accompanied by payment in full of the Exercise Price for
such Shares being acquired upon the exercise of the Options. Payment of such
Exercise Price may be made by one of the following methods:
 
 (i) in cash (in the form of a certified or bank check or such other instrument
as the Administrator may accept);
 
 (ii) in any combination of (a) and (b) above;
 
(iii) by delivery of a properly executed exercise notice together with such
other documentation as the Company’s Board of Directors (the “Board”) and a
qualified broker, if applicable, shall require to effect an exercise of the
Options, and delivery to the Company of the proceeds required to pay the
Exercise Price; or
 
(iv) by requesting that the Company withhold such number of Shares then issuable
upon exercise of the Options as will have a Fair Market Value equal to the
Exercise Price of the Shares being acquired upon the exercise of the Options.
“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows: (a) if the Common Stock is listed on a U.S. national securities
exchange, its Fair Market Value shall be either the mean of the highest and
lowest reported sale prices of the stock (or, if no sales were reported, the
average of the closing bid and asked price) or the last reported sale price of
the stock, as determined by the Administrator in its discretion, on a U.S.
national securities exchange for any given day or, if not listed on such
exchange, on any other national securities exchange on which the Common Stock is
listed as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; (b) If the Common Stock is regularly quoted by a
recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share of Common Stock shall be either the mean between the
high bid and low asked prices or the last asked price, as determined by the
Board for the Common Stock on any given day, as reported in The Wall Street
Journal or such other source as the Board deems reliable; or (c) in the absence
of an established regular public market for the Common Stock, the Fair Market
Value shall be determined in good faith by the Board pursuant to the reasonable
application of a reasonable valuation method in accordance with the provisions
of Section 409A of the Code and the regulations thereunder and, with respect to
an Incentive Stock Option, in accordance with such regulations as may be issued
under the Code.
 
If the tender of shares of Common Stock as payment of the Exercise Price would
result in the issuance of fractional shares of Common Stock, the Company shall
instead return the balance in cash or by check to the Grantee. If the Options
are exercised by any person or persons other than the Grantee, the notice
described in this shall be accompanied by appropriate proof (as determined by
the Board) of the right of such person or persons to exercise the Options under
the terms of this Agreement. The Company shall issue and deliver, in the name of
the person or persons exercising the Options, a certificate or certificates
representing such Shares as soon as practicable after notice and payment are
received and the exercise is approved.
 
(b) The Options may be exercised in accordance with the terms of this Agreement
with respect to any whole number of Shares, but in no event may an Options be
exercised as to fewer than one hundred (100) Shares at any one time, or the
remaining Shares covered by the Options if less than two hundred (200).
 
(c) The Grantee shall have no rights of a stockholder with respect to Shares to
be acquired by the exercise of the Options until the date of issuance of a
certificate or certificates representing such Shares. No adjustment shall be
made for dividends or other rights for which the record date is prior to the
date such stock certificate is issued. All Shares purchased upon the exercise of
the Options as provided herein shall be fully paid and non-assessable.
 
(d) The Grantee agrees that no later than the date as of which an amount first
becomes includible in his gross income for federal income tax purposes with
respect to the Options, the Grantee shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Withholding obligations may be settled with shares of
Common Stock, including Shares that are acquired upon exercise of the
Options. The obligations of the Company under this Agreement shall be
conditional on such payment or arrangements.
 
6. Non-Transferability. These Options may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than (i) by will or
the laws of descent or distribution or (ii) pursuant to a qualified domestic
relations order (as defined in the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules thereunder). These Options
may be exercised, during the lifetime of the Grantee, only by the Grantee, his
guardian or his legal representative, or by an alternate payee pursuant to a
qualified domestic relations order. Any attempt to assign, pledge or otherwise
transfer the Options or of any right or privilege conferred thereby, or the sale
or levy or similar process upon the rights and privileges conferred hereby,
shall be void.
 
7. Adjustment upon Changes in Capitalization. If, during the term of this
Agreement, there shall be any merger, reorganization, consolidation,
recapitalization, stock dividend, special cash dividend, stock split, reverse
stock split, rights offering or extraordinary distribution with respect to the
Common Stock, or other change in corporate structure affecting the Common Stock
shall make or cause to be made an appropriate and equitable substitution,
adjustment or treatment in the aggregate number, kind and Exercise Price of
Shares subject to these Options; provided, however, that in no event shall the
Exercise Price be adjusted below the par value of a share of Common Stock, nor
shall any fraction of a Share be issued upon the exercise of the Option. Any
securities, awards or rights issued pursuant to this Section 7 shall be subject
to the same restrictions as the underlying Shares to which they relate.
 
8. Conditions upon Issuance of Option. As a condition to the exercise of the
Option, the Company may require the Grantee to represent and warrant at the time
of any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of legal counsel for the Company, such a representation is required by
any relevant provision of law.
 
9. Miscellaneous.
 
(a) Successors. This Agreement and all the terms and provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs and successors, except as expressly
herein otherwise provided.
 
 (b) Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein.
 
(c) Capitalized Terms; Headings; Pronouns; Governing Law. The descriptive
headings of the respective sections and subsections of this Agreement are
inserted for convenience of reference only and shall not be deemed to modify or
construe the provisions which follow them. Any use of any masculine pronoun
shall include the feminine and vice-versa and any use of a singular, the plural
and vice-versa, as the context and facts may require. The construction and
interpretation of this Agreement shall be governed in all respects by the laws
of the State of Delaware.
 
(d) Notices. Each notice relating to this Agreement shall be in writing and
shall be sufficiently given if delivered by registered or certified mail, or by
a nationally recognized overnight delivery service, with postage or charges
prepaid, to the address hereinafter provided in this Section 9. Any such notice
or communication given by first-class mail shall be deemed to have been given
two business days after the date so mailed, and such notice or communication
given by overnight delivery service shall be deemed to have been given one
business day after the date so sent, provided such notice or communication
arrives at its destination. Each notice to the Company shall be addressed to it
at its offices at 14420 Albemarle Point Place, Suite 200, Chantilly, VA, 20151
(attention: Chief Financial Officer), with a copy to the Secretary of the
Company or to such other designee of the Company. Each notice to the Grantee
shall be addressed to the Grantee at the Grantee’s address shown on the
signature page hereof.
 
(e) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application thereof to any party
or circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the minimal extent of such provision or the
remaining provisions of this Agreement or the application of such provision to
other parties or circumstances.
 
(f) Counterpart Execution. This Agreement may be executed in counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute the entire document.
 
*            *             *
 
 
 





 
 
 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and the Grantee has executed this
Agreement all as of the day and year first above written.
 
 
NOVUME SOLUTIONS, INC.
 
                                                    By: /s/ Robert A. Berman
                                                    Its: Chief Executive Officer

 
 
 
 
 
 
 
 
 
 
 
 
 
 /s/ Steve Ellis
 
 
Steve Ellis
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 





 
 
 
EXHIBIT A
Original Grant Agreement
 
 


